THE STATE OF SOUTH CAROLINA
              In The Supreme Court

Don Weaver, Appellant,

v.

Recreation District, Recreation Commission of Richland
County, Paul Brawley, as Auditor of Richland County and
David A. Adams, as Treasurer of Richland County,
Respondents.

Appellate Case No. 2019-000920



              Appeal from Richland County
          L. Casey Manning, Circuit Court Judge


                    Opinion No. 27991
     Heard February 11, 2020 – Filed September 2, 2020


                       AFFIRMED


John E. Schmidt III and Melissa J. Copeland, of Schmidt
& Copeland, LLC, of Columbia, for Appellant.

Charles H. McDonald and William C. Dillard Jr., of Belser
& Belser, PA, of Columbia, for Respondents Recreation
District and Recreation Commission of Richland County;
and Bradley T. Farrar, of Richland County Attorney's
Office, of Columbia, for Respondents Paul Brawley and
David A. Adams.
       CHIEF JUSTICE BEATTY: Don Weaver ("Appellant") brought this
declaratory judgment action to challenge the constitutionality of S.C. Code Ann.
section 6-11-271 (2004), which addresses the millage levied in certain special
purpose districts. The circuit court found Appellant failed to meet his burden of
establishing any constitutional infirmity. We affirm.

                                      I. FACTS
      Appellant owns property and is a taxpayer in the Recreation District, a special
purpose district created to fund the operation and maintenance of parks and other
recreational facilities in the unincorporated areas of Richland County. The
Recreation Commission of Richland County, which oversees those facilities, is
governed by an appointed board of commissioners. Richland County's Auditor and
Treasurer administer the levy and collection of taxes for the Recreation District, as
well as Richland County.

        Appellant instituted this action in 2017 against the Recreation District, the
Commission, the Auditor, and the Treasurer (collectively, "Respondents"), seeking
a declaration that Act No. 397, 1998 S.C. Acts 2389, in particular the part that added
section 6-11-271, violates several provisions of the South Carolina Constitution,
including article X, section 5 (prohibiting taxation without representation); article
III, section 34 (prohibiting special legislation); and article VIII, section 7 (regarding
Home Rule by counties), as well as the Home Rule Act, S.C. Code Ann. sections 4-
9-10 to -1230 (1986 & Supp. 2019).

       Section 6-11-271 was added by the South Carolina General Assembly for the
stated purpose of clarifying the authority of certain special purpose districts—those
without elected governing bodies—to levy millage and provide governmental
services after this Court found another provision, Act No. 317, 1969 S.C. Acts 382,
was unconstitutional. In Weaver v. Recreation District, a case that was also
instituted by Appellant, the Court held Act No. 317 violated the prohibition on
taxation without representation because it authorized the levying of taxes on
property in a special purpose district without any oversight by an elected body. 328
S.C. 83, 87, 492 S.E.2d 79, 81–82 (1997) (citing S.C. Const. art. X, § 5).

        The Court held "the legislative power to tax may not be conferred on a purely
appointive body but must be under the supervisory control of elected bodies . . . ."
Id. at 86, 492 S.E.2d at 81 (emphasis added). The Court reasoned "the power to fix
and levy a tax should only be conferred upon a body which stands as the direct
representative of the people, to the end that an abuse of power may be directly
corrected by those who must carry the burden of the tax." Id. (quoting Crow v.
McAlpine, 277 S.C. 240, 244–45, 285 S.E.2d 355, 358 (1981)). The Court concluded
Act No. 317 was an impermissible delegation of legislative authority because it gave
"the Recreation Commission the complete discretion to determine its annual budget,
and to levy anywhere from one to five mills taxes to meet its budget." Id. at 87, 492
S.E.2d at 81 (emphasis added). The Court recognized that its holding could disrupt
the financial operation of numerous special purpose districts, boards, and
commissions throughout the state, so it applied the decision prospectively
(beginning December 31, 1999), "to give the General Assembly an opportunity to
address this problem." Id. at 87–88, 492 S.E.2d at 82.

       In response to Weaver, the General Assembly added section 6-11-271 of the
South Carolina Code in 1998. See S.C. Code Ann. § 6-11-271 (2004) ("Millage levy
for special purpose district."). Subsection (A) defines the term "special purpose
district" to mean any special purpose district or public service authority, however
named, created by the General Assembly prior to March 7, 1973. Id. § 6-11-271(A).

       Subsections (B) and (C) apply only to special purpose districts whose
"governing bodies . . . are not elected but are presently authorized by law to levy
[millage] for operations and maintenance." Id. § 6-11-271(B)(1), (C)(1). Subsection
(B) concerns districts that were then authorized to levy millage up to a certain limit,
and (C) concerns districts then having no limit as to the millage amount. Id. The
General Assembly instructed that, beginning in fiscal year 1999, "[t]here must be
levied annually in each special purpose district described" (i.e., those described in
(B)(1) and (C)(1)), tax millage equal to the amount imposed in fiscal year 1998.
Id. § 6-11-271(B)(2), (C)(2).

       The General Assembly outlined several methods for a special purpose district
to attempt to alter this tax millage. Subsection (D) provides a special purpose district
may request that the county election commission conduct a referendum proposing a
modification of the millage. Id. § 6-11-271(D). If the voters approve, the
"modification in tax millage shall remain effective until changed in a manner
provided by law." Id.

       Subsection (E) authorizes all special purpose districts located wholly in one
county to modify their millage limits, "provided the same is first approved by the
governing body of the district and by the governing body of the county in which the
district is located by resolutions duly adopted." Id. § 6-11-271(E)(1) (emphasis
added). However, any modification is only temporary, as the General Assembly
stipulated that "[a]ny increase in millage effectuated pursuant to this subsection is
effective for only one year." Id. (emphasis added).

       Appellant alleged in his complaint in the current action that the addition of
section 6-11-271 still imposes taxation without representation because it allows the
Commission, an appointed body, to levy taxes on property within the Recreation
District without any oversight from elected representatives, and he further alleged
the statute is special legislation that violates Home Rule. The circuit court ruled
Appellant did not meet his burden of establishing any constitutional infirmity,
finding the statute (1) does not impose taxation without representation, (2) is not
special legislation, and (3) does not violate Home Rule. Appellant challenges all
three findings by the circuit court.1

                          II. STANDARD OF REVIEW

       "This Court has a very limited scope of review in cases involving
a constitutional challenge to a statute." Joytime Distribs. & Amusement Co. v. State,
338 S.C. 634, 640, 528 S.E.2d 647, 650 (1999).                      "All statutes are
presumed constitutional and will, if possible, be construed so as to render them
valid." Id. "A legislative act will not be declared unconstitutional unless its
repugnance to the constitution is clear and beyond a reasonable doubt." Id. (citing
Westvaco Corp. v. S.C. Dep't. of Revenue, 321 S.C. 59, 467 S.E.2d 739 (1995)). "A
possible constitutional construction must prevail over an unconstitutional
interpretation." State v. Neuman, 384 S.C. 395, 402, 683 S.E.2d 268, 271 (2009)
(citation omitted).

                                 III. DISCUSSION

A.    Taxation without Representation

      Appellant first argues section 6-11-271 is unconstitutional because it violates
the South Carolina Constitution's prohibition on taxation without representation.



1
  The Auditor and the Treasurer filed a joint brief taking no position on the statute's
validity and stating they would abide by the Court's decision in the performance of
their ministerial duties. Accordingly, references to the arguments of Respondents
hereinafter shall refer to the Recreation District and the Commission, which filed a
joint brief supporting the circuit court's ruling.
      Article X, section 5, of our state constitution provides, in relevant part: "No
tax . . . shall be established . . . without the consent of the people or their
representatives lawfully assembled." S.C. Const. art. X, § 5.

       Appellant argues the General Assembly's passage of section 6-11-271 "is
inconsistent in part with Weaver" and should, therefore, be invalidated. He notes
subsection (B)(1) refers to unelected bodies that "are presently authorized by law to
levy for operations and maintenance," but under Weaver, "unelected bodies are not
authorized to levy taxes," so the General Assembly's enactment "did not correct the
taxation without representation issue . . . and instead reiterated and relied on the very
provisions that were struck by the Court as unconstitutional."

      Appellant further argues subsections (B)(2) and (C)(2) "initially appear to
have millage rates set by statute and, consequently, by the General Assembly," but
they use the amount imposed in fiscal year 1998, which is the rate impermissibly
imposed prior to Weaver, so "the taxation without representation by the Commission
is made permanent by statute."

       Appellant asserts that, in addition to the problem of using the millage amounts
originally set by the unelected bodies, an additional problem exists in subsection
(E)(1) because it states millage limitations may be modified "provided the same is
first approved by the governing body of the district and by the governing body of
the county in which the district is located by resolutions duly adopted." Appellant
maintains subsection (E)(1) "therefore provides that the unelected bodies previously
setting millage rates are kept in a position of authority as to require that these
unelected bodies first approve any change in the millage rates." Appellant states,
"This makes the authorized, governing body of a district directly responsible to the
very unelected bodies that are not authorized to set millage rates due to such being
a violation of taxation without representation."

       Finally, Appellant contends "[t]he special legislation continues the current
[funding] rate to infinity" because "taxpayers have no recourse to seek to reduce this
funding and they have no public, elected body to seek redress for grievances related
to the use of those levied funds."

        We hold Appellant has not met his heavy burden of proving section 6-11-271
imposes taxation without representation in violation of article X, section 5, of the
South Carolina Constitution. See Bodman v. State, 403 S.C. 60, 66, 742 S.E.2d 363,
366 (2013) ("The party challenging the statute bears the heavy burden of proving
that 'its repugnance to the constitution is clear and beyond a reasonable doubt.'"
(quoting In re Treatment & Care of Luckabaugh, 351 S.C. 122, 134–35, 568 S.E.2d
338, 344 (2002)).

       In enacting the statute, the General Assembly, not the Commission, created
the (initial) tax to be imposed in special purpose districts. There can be no question
that the General Assembly is a body of duly elected, direct representatives of the
people of South Carolina. See, e.g., Crow v. McAlpine, 277 S.C. 240, 244, 285
S.E.2d 355, 358 (1981) ("The taxing power is one of the highest prerogatives of the
General Assembly. Members of this body are chosen by the people to exercise the
power in a conscientious and deliberate manner. If this power is abused, the people
could, at least, prevent a recurrence of the wrong at the polls."); Trs. of Wofford Coll.
v. City of Spartanburg, 201 S.C. 315, 321, 23 S.E.2d 9, 11 (1942) (stating "[t]he
power of taxation is a legislative power, and knows no limitations, except those
imposed expressly or by plain implication in the State or Federal Constitution," and
noting "[t]he legislative power of the people of the State of South Carolina is vested
in the General Assembly").

       Appellant's assertion that the General Assembly somehow created a
permanent situation of taxation without representation because it chose to implement
the rates previously used in the various districts is without merit. In electing to set
the initial millage at an amount equivalent to the most-recent fiscal year levels, the
General Assembly exercised its own authority to impose the taxes based on a logical
starting point, and it was a decision made by an elected body whose members are
the direct representatives of the people.2 See Crow, 277 S.C. at 244, 285 S.E.2d at
358 (stating an abuse of the General Assembly's taxing power is subject to the
response of taxpayers at the polls); accord Weaver, 328 S.C. at 86, 492 S.E.2d at 81.

2
 To the extent Appellant also more narrowly maintains section 6-11-271 improperly
continues the millage rate "fixed by legislators elected by taxpayers from counties
other than Richland County," because "every member of the legislature elected by
Richland County taxpayers could have voted against Section 6-11-271 and it would
have passed," we note Appellant did not plead this assertion as a basis for relief in
his complaint, and it was not ruled on by the circuit court. Consequently, it is not
properly before this Court. Although not bearing on our decision, the assertion is
without merit, in any event, as the enactment of section 6-11-271 affects all similarly
situated special purpose districts—and their taxpayers—throughout the state, not
just those in Richland County. As noted above, members of the General Assembly
are the duly elected, direct representatives of the people, and there is direct recourse
by taxpayers for any abuse of this legislative authority.
       Further, as noted by Respondents, "[t]he reference in § 6-11-271(B)(1) to
unelected special purpose districts 'presently authorized by law to levy for
operations' was clearly nothing more than a reasonable means to identify the class
of entities affected by the opinion." Respondents correctly observe, "[T]he
prospective application of Weaver had not yet taken effect when the statute was
enacted," and "[t]he Weaver opinion itself [328 S.C. at 85, 492 S.E.2d at 80] used
similar language, stating that 'Act No. 317 authorizes the Recreation Commission,
in pertinent part . . . [t]o levy upon all the taxable property in the District a tax.'" We
agree that the statutory language simply identified the relevant entities that were
affected by the Weaver decision. The reference to special purpose districts with
unelected boards is clearly warranted and comprises a proper class that may be
distinguished from elected special purpose districts because elected special purpose
districts retained their constitutional authority to levy taxes on property within their
boundaries. Thus, the statute necessarily addresses the issues affecting districts with
unelected governing boards.

       As to Appellant's contention that the statute allows the approval of temporary
millage modifications by the Commission along with county council, Respondents
concede that subsection (E)(1) "does provide unelected governing bodies a limited
procedural role in decisions to temporarily modify millage rates, [but] per the statute
this can only be done with the approval of the elected governing body of the county
in which the district is located." Respondents state: "In other words, any increase
in the rate must be approved by the county council initially and then again on a
recurring annual basis. An unelected special purpose district has no power to
unilaterally increase the rate or preserve such an increase without the consent of
county council."

       Although Appellant asserts subsection (E)(1) of the statute requires unelected
bodies to first approve any change in millage rates, we find Appellant's argument on
this point is misleading. Subsection (E)(1) does not state that the Commission must
first approve a change in millage rates, without further qualification or restriction.
Rather, it provides a special purpose district located entirely in one county is
authorized to temporarily modify its millage limitation for one year "provided the
same is first approved [1] by the governing body of the district and [2] by the
governing body of the county in which the district is located by resolutions duly
adopted." S.C. Code Ann. § 6-11-271(E)(1) (emphasis added). Thus, any
modification sought by a special purpose district must first be approved by both the
governing body of the district and the county council. A district may not unilaterally
make any modifications; any modification requires the approval of county council,
a duly elected, representative body.
        While the statute could have been worded to perhaps state that any
modification requested by a district may not be implemented without the approval
of county council, we recognize that if there is any way to construe a statute in a way
that is constitutional, it is a court's task to do so. See Joytime Distribs. & Amusement
Co., 338 S.C. at 640, 528 S.E.2d at 650 ("All statutes are
presumed constitutional and will, if possible, be construed so as to render them
valid."). With this directive in mind, we believe the reference to the district in this
context merely reflects the reality that the Recreation District is an entity that can
act only through its governing body, the Commission, and if the Commission would
like to modify the millage (i.e., the governing board of the Recreation District
approves of a modification), the modification can be implemented only with the
oversight and approval of Richland County Council.

       The General Assembly's manifest intent is that a special purpose district must
obtain the approval of the elected governing body of the county, e.g., county council,
before any modification in millage may occur. Cf., e.g., Spartanburg Sanitary Sewer
Dist. v. City of Spartanburg, 283 S.C. 67, 74, 321 S.E.2d 258, 262 (1984) ("In the
construction of statutes, the dominant factor is the intent, not the language of the
legislature. Abell v. Bell, 229 S.C. 1, 91 S.E.2d 548 (1956). A statute must be
construed in light of its intended purposes, and, if such purpose can be reasonably
discovered from its language, the purpose will prevail over the literal import of the
statute."); S.C. State Bd. of Dental Exam'rs v. Breeland, 208 S.C. 469, 480, 38 S.E.2d
644, 650 (1946) ("We have recently held that choice of language in an act 'will not
be construed with literality when that would defeat the manifest intention of the
lawmakers' and that the court will reject the ordinary meaning of words used in a
statute 'when to accept it would lead to a result so plainly absurd that it could not
possibly have been intended by the Legislature.'" (citation omitted)).

      Because no change may actually occur without the express approval of county
council, an elected body, the prohibition against taxation without representation is
not implicated here, as any rate change is, in fact, subject to the supervision of an
elected body, and no modification may be made without the approval of that elected
body. See Weaver, 328 S.C. at 86, 492 S.E.2d at 81 (stating "the legislative power
to tax may not be conferred on a purely appointive body but must be under the
supervisory control of elected bodies" (emphasis added)).

       The South Carolina Constitution expressly requires a liberal construction of
the constitution and laws governing local government, and it provides the "[p]owers,
duties, and responsibilities granted local government subdivisions by this
Constitution and by law shall include those fairly implied and not prohibited by this
Constitution." S.C. Const. art. VIII, § 17. In this case, there has been no evidence
that Richland County Council has been precluded in any way from fully exercising
any powers fairly implied and not prohibited by the state constitution, including the
power of taxation. Subsection (E)(1) operates as a restriction on the ability of certain
special purpose districts to seek or obtain a temporary modification in millage; it
does not purport to be a limitation on the powers of a county's governing body. See
S.C. Code Ann § 6-11-271(E)(1) ("All special purpose districts located wholly
within a single county . . . are authorized to modify their respective millage
limitations, provided the same is first approved by the governing body of the district
and by the governing body of the county . . . ." (emphasis added)).

       Moreover, as found by the circuit court, taxpayers in the Recreation District
(and in other districts receiving funding under section 6-11-271), do have additional
means of recourse if they disagree with any modifications made in millage.
Taxpayers may seek a referendum on whether to dissolve a special purpose district
or to establish an elected board to govern a special purpose district.3

       For all of the foregoing reasons, we conclude Appellant has not shown the
circuit court erred in finding Appellant failed to prove section 6-11-271 violates the
constitutional prohibition on taxation without representation.

B.    Special Legislation
      Appellant next contends section 6-11-271 does not affect all counties equally
and is, therefore, special legislation that is prohibited by the South Carolina
Constitution.

       Article III, section 34, provides the General Assembly shall not enact local or
special laws concerning an enumerated list of subjects (several specific subjects are
set forth therein). S.C. Const. art. III, § 34(I to VII). Section 34 further provides:
"In all other cases, where a general law can be made applicable, no special law shall
be enacted." Id. § 34(IX). However, section 34 additionally states that "[n]othing
contained in this section shall prohibit the General Assembly from enacting special
provisions in general laws." Id. § 34(X).

      "A general law is one that applies to the entire State and operates wherever
the specified conduct takes place." Town of Hilton Head Island v. Morris, 324 S.C.
3
  See S.C. Code Ann. § 6-11-2020 (2004) (procedure for referendum on dissolution
of a special purpose district); id. § 6-11-350 (procedure for referendum on whether
to elect members of the governing body of a special purpose district).
30, 34, 484 S.E.2d 104, 107 (1997). "A law is general when it applies uniformly to
all persons or things within a proper class, and special when it applies to only one or
more individuals or things belonging to that same class." Kizer v. Clark, 360 S.C.
86, 92, 600 S.E.2d 529, 532 (2004).         The overall purpose of the prohibition on
special legislation "is to prevent discrimination and to assure that all persons are
treated equally." Thompson v. S.C. Comm'n on Alcohol & Drug Abuse, 267 S.C.
463, 471, 229 S.E.2d 718, 722 (1976).

       "The language of the Constitution which prohibits a special law where a
general law can be made applicable[] plainly implies that there are or may be cases
where a special Act will best meet the exigencies of a particular case, and in no wise
be promotive of those evils which result from a general and indiscriminate resort to
local and special legislation." Horry Cty. v. Horry Cty. Higher Educ. Comm'n, 306
S.C. 416, 419, 412 S.E.2d 421, 423 (1991) (quoting Duke Power Co. v. S.C. Pub.
Serv. Comm'n, 284 S.C. 81, 90, 284 S.E.2d 395, 400 (1985)). "In other words, the
General Assembly must have a 'logical basis and sound reason' for resorting to
special legislation." Id. (quoting Gillespie v. Pickens Cty., 197 S.C. 217, 225, 14
S.E.2d 900, 904 (1941)).

       Appellant highlights the language in subsections (B)(1) and (C)(1)—which
state subsections (B) and (C) apply "only to those special purpose districts, the
governing bodies of which are not elected"—and argues that, because they apply
only to certain classes of special purpose districts in South Carolina (i.e., those with
unelected governing bodies), the provisions are unconstitutional special legislation.
See S.C. Code Ann. § 6-11-271(B)(1), (C)(1).

       Noting the far-reaching and disruptive effect the lack of funding could have
on special purpose districts following Weaver, this Court intentionally made the
application of the decision prospective only to enable the General Assembly to
implement appropriate responsive legislation. We agree with the circuit court that
the special purpose districts with unelected governing boards affected by the Weaver
decision "are clearly a proper class subject to the enactment of uniformly applicable
general legislation." As noted by the circuit court, after Weaver, "elected special
purpose districts, unlike unelected districts such as the Recreation Commission,
retained constitutional authority to levy taxes on duly represented constituents." As
a result, targeting the special purpose districts with unelected governing boards in
section 6-11-271 was a necessary and logical basis on which to make a distinction,
and the General Assembly treated all districts with this characteristic as a uniform
class.
        The General Assembly was clearly justified in its enactment of this remedial
legislation, and it did not cross constitutional boundaries. This general legislation
affects all special purpose districts with unelected governing bodies throughout the
state, so the legislation is applied uniformly to a valid class of entities. As a result,
we hold section 6-11-271 is not impermissible special legislation.4 See Kizer, 360
S.C. at 92, 600 S.E.2d at 532 (stating a law that applies uniformly to all things within
a proper class is a general law); cf. Bd. of Trs. for Fairfield Cty. Sch. Dist. v. State,
409 S.C. 119, 125–26, 761 S.E.2d 241, 245 (2014) (observing "where a special law
will best meet the exigencies of a particular situation, it is not unconstitutional"
(footnote omitted)).

C.    Home Rule
      Appellant lastly argues section 6-11-271 is void because it violates Home
Rule as set forth in the state constitution and the Home Rule Act. See generally S.C.
Const. art. VIII, § 7 (organization of counties); S.C. Code Ann. §§ 4-9-10 to -1230
(1986 & Supp. 2019) (Home Rule Act).

       Article VIII of the South Carolina Constitution was revised in 1973 and
"reflects a serious effort upon the part of the electorate and the General Assembly to
restore local government to the county level." Knight v. Salisbury, 262 S.C. 565,
568–69, 206 S.E.2d 875, 876 (1974). Section 7 of article VIII required the General
Assembly (1) to pass general laws delineating "the structure, organization, powers,
duties, functions, and the responsibilities of counties, including the power to tax
different areas at different rates of taxation related to the nature and level of
governmental services provided"; and (2) to set forth no more than five alternative
forms of county government. S.C. Const. art. VIII, § 7; see also James Lowell
Underwood, The Constitution of South Carolina, Vol. II: The Journey Toward Local
Self-Government 165 (1989) (discussing the impact of the amendment and Home
Rule). Section 7 prohibits the enactment of special laws affecting "a specific
county": "No laws for a specific county shall be enacted and no county shall be




4
  While Appellant also posits assertions as to S.C. Code Ann. section 6-11-70 (2004)
(regarding the election dates for special purpose districts with elected governing
bodies), we find this statute is not relevant to his constitutional arguments
concerning section 6-11-271 and note it was not pled as a basis for relief in
Appellant's complaint.
exempted from the general laws or laws applicable to the selected alternative form
of government."5 S.C. Const. art. VIII, § 7.

       The Home Rule Act passed by the General Assembly, which went into effect
in 1975, dealt with these issues in a comprehensive manner. Underwood, supra, at
165; see also Graham v. Creel, 289 S.C. 165, 166, 345 S.E.2d 717, 718 (1986)
(stating the General Assembly passed Act No. 288, 1975 S.C. Acts 692, the Home
Rule Act, to advance the aims of the 1973 constitutional amendment). The Home
Rule Act provides, for example, that counties have the authority "to assess property
and levy ad valorem property taxes and uniform service charges, including the power
to tax different areas at different rates related to the nature and level of governmental
services provided . . . ." S.C. Code Ann. § 4-9-30(5)(a) (Supp. 2019).

       The circuit court found the Home Rule Act sets forth the organization and
powers of county government,6 but it does not attempt to restrict general legislation
regarding special purpose districts. In fact, section 4-9-80 of the Home Rule Act
specifically states the Act does not alter the functions of existing special purpose
districts or the authority of the General Assembly to pass legislation regarding such
districts:

                    The provisions of this chapter shall not be construed
             to devolve any additional powers upon county councils
             with regard to public service districts, special purpose
             districts, water and sewer authorities, or other political
             subdivisions by whatever name designated, (which are in
             existence on the date one of the forms of government
             provided for in this chapter becomes effective in a
             particular county) and such political subdivisions shall
             continue to perform their statutory functions prescribed in



5
 "Historically, the vast majority of special purpose districts in South Carolina were
created [by the General Assembly] in order to provide water or sewer services in
areas within [a] county," but this power is now given to the counties by article VIII,
so "there is no longer a need for special state laws to create this type of district."
Knight, 262 S.C. at 574, 206 S.E.2d at 878–89.
6
 See S.C. Code Ann. § 4-9-310 (1986) (outlining the authority of alternative forms
of county government).
             laws creating such districts or authorities except as they
             may be modified by act of the General Assembly . . . .

S.C. Code Ann. § 4-9-80 (1986).

       The circuit court observed that, in section 6-11-271, "the General Assembly
merely enacted another general law regarding this form of local government." The
circuit court concluded, "The Home Rule Act does not affect the [General
Assembly's] authority to enact such general laws affecting special purpose districts.
Likewise, the Home Rule constitutional amendment, Art. VIII, § 7, allows the
General Assembly to enact general legislation affecting existing special purpose
districts."

       Appellant summarily argues that this Court has held the Home Rule Act's
prohibition on special legislation does not operate retroactively to abolish all special
legislation that was in effect prior to the enactment of the Home Rule Act, but it does
void special legislation passed thereafter, citing Graham.7 Appellant maintains
section 6-11-271 violates the Home Rule Act and is unconstitutional and thus, void,
because under Home Rule the governing and taxing power for Richland County is
found in the elected members of its county council, not special legislation that affects
only a specific county.

       The wording in Graham was a recognition that a particular county cannot be
singled out for exemption from the general law. We agree with the circuit court that
in section 6-11-271, the General Assembly simply enacted a general law regarding
special purpose districts, and Home Rule does not restrict the power of the General
Assembly to enact general laws governing existing special purpose districts. We
find the statute does not affect only a particular county (or district), as alleged by
Appellant, because it applies to a broad class of districts having similar
characteristics. Moreover, contrary to Appellant's contention, the Richland County
Council does retain its authority over taxation, as no modification in millage can be
made by the Recreation District without its approval, as previously discussed in
Section III(A) of this opinion. Consequently, section 6-11-271 does not violate the
provisions of Home Rule.

7
  See Graham, 289 S.C. at 168, 345 S.E.2d at 719 ("The Home Rule Act, while
preventing the General Assembly from enacting 'special legislation' and voiding any
'special legislation' which contradicts the general law, does not operate retroactively
to abolish all 'special legislation' which was in effect in South Carolina prior to the
enactment of the Home Rule Act.").
                               IV. CONCLUSION

      Appellant has failed to show the circuit court erred in its analysis or its
determination that section 6-11-271 does not violate the constitutional prohibitions
on taxation without representation and special legislation, nor does it violate Home
Rule. As a result, we affirm the order of the circuit court.

      AFFIRMED.

      KITTREDGE, HEARN, FEW and JAMES, JJ., concur.